Donovan, Presiding Judge,
concurring in part and dissenting in part.
{¶ 26} I agree with the majority’s resolution of the first assignment of error, but disagree with its resolution of the second assignment.
{¶ 27} Ohio has a strong public policy of supporting a close relationship between minor children and their divorced parents. This is so because it is in the best interest of the minor child to have a close relationship with both. The expenses of transporting a minor child for visitation is a child-rearing expense like any other. Likewise, the expense of a military man traveling from overseas to visit his child is a recognizable extraordinary expense. This was appropriately recognized by the magistrate.
{¶ 28} R.C. 3119.23 provides the framework for arriving at a fair and equitable level of child support. The expense of visitation must be evaluated within this framework. R.C. 3119.23(D) allows a deviation downward for “extraordinary costs associated with parenting time.” There is a substantial expense associated with a commercial flight from Germany to the United States. Thomas should be given an appropriate adjustment to his support obligation for these expenses while in service to his country. I would conclude that the trial judge abused her discretion in vacating the downward deviation.
{¶ 29} Accordingly, I would sustain the second assignment of error.